                 Case 19-12502-LSS            Doc 374       Filed 02/11/20        Page 1 of 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BUMBLE BEE PARENT, INC., et al., 1                         Case No. 19-12502 (LSS)

                              Debtors.                     (Jointly Administered)
                                                           Obj. Deadline: March 2, 2020 at 4:00 p.m. (ET)
                                                           Hearing Date: Only if objections are filed

           FIRST MONTHLY APPLICATION OF LOWENSTEIN SANDLER LLP
            AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
          CREDITORS FOR COMPENSATION FOR SERVICES RENDERED AND
            REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD
               FROM DECEMBER 3, 2019 THROUGH DECEMBER 31, 2019


Name of Applicant:                                   Lowenstein Sandler LLP

Authorized to provide
professional services to:                            The Official Committee of Unsecured Creditors

Date of Retention:                                   January 29, 2020 effective as of December 3, 2019

Period for which compensation
and reimbursement is sought:                         December 3, 2019 through December 31, 2019

Amount of Compensation sought
as actual, reasonable and necessary:                 $449,313.60         (80% of $561,642.00)

Amount of Expense Reimbursement
sought as actual, reasonable and
necessary:                                           $1,606.44

This is a(n):  Monthly  Interim  Final application




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
numbers, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
is 280 Tenth Avenue, San Diego, CA 92101.


02/11/2020 205785041.1
                   Case 19-12502-LSS         Doc 374         Filed 02/11/20     Page 2 of 10




                                    PRIOR APPLICATION HISTORY


                                       Requested                Monthly Statements            Certificate
                     Period        Fees                          Fees                      of No Objection /
 Date Filed                                      Expenses                  Expenses          Signed Order
                    Covered       100%                           80%
                                      NO PREVIOUS APPLICATIONS

     SUMMARY OF PROFESSIONALS AND PARAPROFESSIONALS RENDERING
       SERVICES FROM DECEMBER 3, 2019 THROUGH DECEMBER 31, 2019

                                       Year                                Hours        Hourly
Name of Professional                  Admitted      Title/Department       Spent          Rate         Charge
                                                    Partner/Corporate /
Adamo, Lesley P.                          2011              Tax                7.60    $895.00       $6,802.00

Baker, H. Gregory                         2004       Partner/Litigation        8.70    $875.00       $7,612.50
                                                    Partner/Corporate /
Citron, Lowell A.                         1991              Tax               54.30   $1,070.00     $58,101.00

Cohen, Jeffrey                            2000      Partner/Bankruptcy        25.80    $955.00      $24,639.00
                                                    Partner/Corporate /
Edelman, Doreen M.                        1987              Tax                1.80   $1,000.00      $1,800.00

Jaramillo, Zarema A.                      2006       Partner/Litigation       12.80    $850.00      $10,880.00

Maimin, Rachel                            2005       Partner/Litigation        1.80    $950.00       $1,710.00

Behlmann, Andrew D.                       2009      Counsel/Bankruptcy        24.50    $750.00      $18,375.00

Chafetz, Eric S.                          2004      Counsel/Bankruptcy     133.20      $720.00      $95,904.00

*Chafetz, Eric S. - Travel Time           2004      Counsel/Bankruptcy         5.50    $360.00       $1,980.00

Kaplan, Michael A.                        2011       Counsel/Litigation       90.10    $620.00      $55,862.00

*Kaplan, Michael A. - Travel Time         2011       Counsel/Litigation        2.20    $310.00        $682.00

Kimble, Jennifer B.                       2005      Counsel/Bankruptcy        17.00    $710.00      $12,070.00

Savetsky, Michael                         2005      Counsel/Bankruptcy     118.70      $720.00      $85,464.00

Chahil, Rasmeet K.                        2017      Associate/Litigation      17.80    $460.00       $8,188.00

Dashiell, Craig                           2013      Associate/Litigation       7.50    $570.00       $4,275.00

Giannoglou, Paul F.                       2019      Associate/Litigation      10.70    $420.00       $4,494.00

Glynn, Katie R.                           2014      Associate/Litigation       2.00    $620.00       $1,240.00

Goldman, Michelle L.                      2018      Associate/Litigation       3.70    $460.00       $1,702.00

Gray, Shontae D.                          2013      Associate/Litigation       5.60    $545.00       $3,052.00

MacDonald, Myles R.                       2017     Associate/Bankruptcy       69.20    $490.00      $33,908.00
*MacDonald, Myles R. - Travel
Time                                      2017     Associate/Bankruptcy        2.20    $245.00        $539.00

Merkin, Jeremy D.                         2015     Associate/Bankruptcy       46.70    $470.00      $21,949.00

                                                       -2-
                                                        2
                  Case 19-12502-LSS         Doc 374      Filed 02/11/20     Page 3 of 10



                                    Year                                Hours     Hourly
Name of Professional               Admitted      Title/Department       Spent       Rate        Charge

Olivera, Gabriel L.                   2012     Associate/Bankruptcy        8.60   $550.00     $4,730.00

Papandrea, Michael T.                 2015     Associate/Bankruptcy       25.10   $490.00    $12,299.00

Ryan, Rebecca J.                      2015      Associate/Litigation       2.50   $500.00     $1,250.00

Schneider, John P.                    2011     Associate/Bankruptcy       13.40   $525.00     $7,035.00

Slachetka, Meg                        2013      Associate/Litigation       7.60   $635.00     $4,826.00

Thomas, C. Patrick                    2018      Associate/Litigation      90.00   $420.00    $37,800.00

Townsend, Michael C.                  2019      Associate/Litigation      27.00   $420.00    $11,340.00

Claussen, Diane                       N/A       Paralegal/Bankruptcy       8.30   $270.00     $2,241.00
                                                 Paralegal/Practice
Jara, Gabriel                         N/A             Support              0.50   $270.00      $135.00

Knodel, Mary                          N/A        Paralegal/Litigation      5.20   $330.00     $1,716.00
                                                  Paralegal/Practice
Pagano, Jamie J.                      N/A              Support             7.60   $300.00     $2,280.00
                                                Paralegal/Corporate /
Power, Megan                          N/A                Tax              39.90   $310.00    $12,369.00
                                                  Paralegal/Practice
Suhail, Aneela                        N/A              Support             6.50   $255.00     $1,657.50
                                                      Research
                                                Services/Knowledge
                                                    and Research
                                                 Services (Formerly
Hayter, Carrie T.                     N/A              Library)            1.50   $290.00      $435.00
                                                      Research
                                                Services/Knowledge
                                                    and Research
                                                 Services (Formerly
Michaud, Zoraida                      N/A              Library)            1.00   $300.00      $300.00

TOTAL FEES                                                              914.10              $561,642.00

Attorney Blended Rate                                                                          $640.72

*Reflects 50% rate reduction due to non-working travel time




                                                   -3-
                                                    3
                Case 19-12502-LSS             Doc 374         Filed 02/11/20   Page 4 of 10




SUMMARY OF COMPENSATION BY PROJECT CATEGORY FOR THE PERIOD OF
           DECEMBER 3, 2019 THROUGH DECEMBER 31, 2019


Task             Task Description                                                  Hours            Fees

B110             Case Administration                                                37.50      $22,255.00

B120             Asset Analysis and Recovery                                       283.70     $151,276.00

B120A            Investigation of Prepetition Lenders                              102.60      $73,858.00

B130             Asset Disposition                                                 113.10      $81,142.50

B140             Relief from Stay/Adequate Protection Proceedings                    0.10         $72.00

B150             Meetings of and Communication with Creditors                      139.70      $84,144.50

B160             Fee/Employment Applications                                         5.60       $2,042.00

B165             Employment and Retention Applications - Others                     26.70      $16,406.50

B175             Fee Applications and Invoices - Others                              0.10         $72.00
                 Other Contested Matters (excluding assumption/rejection
B190             motions)                                                            1.40       $1,035.00

B195             Non-Working Travel                                                  9.90       $3,201.00

B210             Business Operations                                                 0.40        $288.00

B220             Employee Benefits/Pensions                                         64.30      $43,227.00

B230             Financing/Cash Collateral                                         102.80      $63,480.50

B240             Tax Issues                                                         13.20      $10,690.00

B320             Plan and Disclosure Statement (including Business Plan)             1.80       $1,296.00

B430A            Court Hearings                                                     10.90       $6,940.00

B440             Schedules and Statements                                            0.30        $216.00

                 Total                                                             914.10     $561,642.00

                           EXPENSE SUMMARY FOR THE PERIOD OF
                        DECEMBER 3, 2019 THROUGH DECEMBER 31, 2019

Messenger and delivery charges                                                                    $19.17

Professional services                                                                             $54.74

Computerized legal research                                                                      $165.78

Travel                                                                                          $1,338.38

Meals                                                                                             $28.37

Total Disbursements                                                                             $1,606.44




                                                        -4-
                                                         4
                Case 19-12502-LSS             Doc 374       Filed 02/11/20        Page 5 of 10



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

BUMBLE BEE PARENT, INC., et al., 1                         Case No. 19-12502 (LSS)

                              Debtors.                     (Jointly Administered)
                                                           Obj. Deadline: March 2, 2020 at 4:00 p.m. (ET)
                                                           Hearing Date: Only if objections are filed

          FIRST MONTHLY APPLICATION OF LOWENSTEIN SANDLER LLP
           AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
         CREDITORS FOR COMPENSATION FOR SERVICES RENDERED AND
           REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD
              FROM DECEMBER 3, 2019 THROUGH DECEMBER 31, 2019

TO: THE HONORABLE LAURIE SELBER SILVERSTEIN,
    UNITED STATES BANKRUPTCY JUDGE:

         Pursuant to 11 U.S.C. §§ 330 and 331, Rule 2017 of the Federal Rules of Bankruptcy

Procedure, and the Interim Compensation Order (defined below), Lowenstein Sandler LLP

(“Lowenstein Sandler”), as counsel to the Official Committee of Unsecured Creditors (the

“Committee”), appointed in the chapter 11 cases of Bumble Bee Parent, Inc., et al., the above

captioned debtors and debtors-in-possession (collectively, the “Debtors”), submits its first

monthly application (the “Application”) for allowance of compensation and reimbursement of

expenses for the period of December 3, 2019 through December 31, 2019 (the “Fee Period”). By

this Application, Lowenstein Sandler seeks a monthly allowance of compensation in the amount of

$561,642.00. Lowenstein Sandler seeks payment of $449,313.60 (80% of the allowed fees) for the

Fee Period upon filing a certificate of no objection and/or resolution of any objections. Lowenstein



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
numbers, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC (0146);
Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-captioned Debtors
is 280 Tenth Avenue, San Diego, CA 92101.
             Case 19-12502-LSS          Doc 374      Filed 02/11/20   Page 6 of 10



Sandler also seeks expense reimbursement in the amount of $1,606.44. In support of this

Application, Lowenstein Sandler respectfully states as follows:

                                        BACKGROUND

       1.      On November 21, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware.

       2.      The Debtors continue to operate their businesses and manage their property as

Debtors-In-Possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee has been appointed in these Chapter 11 Cases.

       3.      On December 3, 2019, the Office of the United States Trustee appointed the

Committee pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 97].

       4.      Also on December 3, 2019, the Committee selected Lowenstein Sandler to serve

as its counsel and subsequently selected Bayard, P.A. to serve as its Delaware counsel.

       5.      On December 18, 2019, the Court entered the Order Establishing Procedures for

Interim Compensation and Reimbursement of Expenses for Retained Professionals (the “Interim

Compensation Order”) [Docket No. 156].

       6.      On January 29, 2020, the Court entered the Order Authorizing and Approving the

Employment and Retention of Lowenstein Sandler LLP as Counsel to the Official Committee of

Unsecured Creditors effective as of December 3, 2019 (“Retention Order”) [Docket No. 342].

The Retention Order authorizes Lowenstein Sandler to be compensated in accordance with the

procedures set forth in 11 U.S.C. §§ 330 and 331, the applicable Federal Rules of Bankruptcy

Procedure, the rules of this Court and any Order entered by this Court with respect to the

compensation of professionals.




                                               -2-
              Case 19-12502-LSS         Doc 374         Filed 02/11/20   Page 7 of 10



       7.      Through the Application, Lowenstein Sandler seeks allowance of compensation

for professional services rendered for and on behalf of the Committee during the Fee Period. A

detailed description of services rendered during the Fee Period is annexed hereto as Exhibit “A”.

A schedule of disbursements incurred during the Fee Period is annexed hereto as Exhibit “B”.

       8.      During the Fee Period, Lowenstein Sandler spent time attending to the Debtors’

proposed DIP financing, including: (i) reviewing and analyzing the Debtors’ motion for DIP

financing (the “DIP Motion”); (ii) conferring with the Committee’s financial advisor regarding

the DIP Motion and drafting an objection thereto; and (iii) conferring with the Debtors’ and the

secured lenders’ counsel regarding the DIP order and related budget issues.

       9.      In addition, Lowenstein Sandler began the Committee’s investigation into the

acts, conduct, assets, liabilities, and financial condition of the Debtors and their secured lenders,

the operation of the Debtors’ business and potential estate claims and causes of action, including:

(a) preparing discovery requests directed at various case parties; (b) reviewing and analyzing

produced documents; (c) preparing a lien review analysis; (d) reviewing and analyzing civil and

criminal antitrust litigations against the Debtors; (e) preparing a litigation analysis memorandum;

and (f) drafting a Rule 2004 motion.

       10.     Lowenstein Sandler also spent time attending to the Debtors’ sale process,

including: (a) reviewing and analyzing the Debtors’ motion to approve bidding procedures; (b)

reviewing and analyzing the stalking horse APA; (c) drafting an objection to the bidding

procedures motion; (d) attending to potential regulatory issues related to the sale process; (e)

conferring with counsel for the Debtors and secured lenders regarding issues related to the sale

process; (f) reviewing and revising the proposed bid procedures order; and (g) conducting

discovery related to the Debtors’ sale process.




                                                  -3-
             Case 19-12502-LSS         Doc 374      Filed 02/11/20    Page 8 of 10



       11.     Finally, Lowenstein Sandler: (a) addressed initial organizational matters

associated with establishing a functioning Committee, including, but not limited to, retention of

itself and   interviewing and retention of the Committee’s financial advisor, and Delaware

counsel, preparing Committee by-laws and non-disclosure agreements with the Debtors; (b)

reviewed and analyzed the Debtors’ retention applications and orders; (c) reviewed and analyzed

the concurrent Canadian bankruptcy proceeding of the Debtors’ Canadian affiliates; (d) reviewed

and analyzed the Debtors’ first day and second day motions; (e) reviewed and analyzed the

Debtors’ KEIP/KERP motion and prepared an objection thereto, including a related motion to

seal; (f) attended to tax issues; (g) addressed critical vendor issues; (h) reviewed and analyzed

the Debtors’ prepetition restructuring support agreement; (i) reviewed and analyzed the Debtors’

motion to extend time to file their statements and schedules; (j) prepared for, and attended

hearings on behalf of, the Committee; and (k) communicated with the members of the

Committee, by telephone and e-mail, to discuss the Debtors’ business operations, chapter 11

strategies, and all of the above matters. Lowenstein Sandler has rendered professional services

as counsel to the Committee as requested and as necessary and appropriate in furtherance of the

Committee’s duties and functions in these Chapter 11 Cases.

       12.     Annexed hereto as Exhibit “C”, and made part hereof, is a Certification of Eric S.

Chafetz, Esq., a partner of Lowenstein Sandler, submitted pursuant to section 504 of the

Bankruptcy Code.

                 SUMMARY OF SERVICES BY PROJECT CATEGORY

       13.     The services rendered by Lowenstein Sandler during the Fee Period are grouped

into the categories set forth in Exhibit “A”. The attorneys and paralegals that rendered services

relating to each category, along with the number of hours for each individual and the total

compensation sought for each category, are also listed in the attachments hereto.


                                              -4-
              Case 19-12502-LSS         Doc 374       Filed 02/11/20     Page 9 of 10



                                       DISBURSEMENTS

       14.     Lowenstein Sandler incurred reasonable and necessary out-of-pocket expenses in

the sum of $1,606.44 in connection with rendering legal services to the Committee during the

Fee Period. A description of the expenses is set forth in Exhibit “B”. The disbursements are

itemized in the annexed schedule. These disbursements were necessary to effectively render

legal services in these Chapter 11 Cases.

       15.     During the course of these Chapter 11 Cases, Lowenstein Sandler has incurred

and paid its actual and necessary disbursements and expenses.


                   VALUATION OF SERVICES & RELIEF REQUESTED

       16.     Attorneys and paraprofessionals employed by Lowenstein Sandler have expended

a total of 914.10 hours in connection with this matter during the Fee Period detailed below.

       17.     The nature of the work performed by these persons is fully set forth in the detail

attached hereto as Exhibit “A”. The hourly rates set forth above are Lowenstein Sandler’s

current hourly rates for work of this nature. The reasonable value of the services rendered by

Lowenstein Sandler for the Fee Period as counsel to the Committee is $561,642.00.

       18.     In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

the amount requested is fair and reasonable given (a) the complexity of these Chapter 11 Cases,

(b) the time expended, (c) the nature and extent of the services rendered, (d) the value of such

services, and (e) the cost of comparable services other than in a case under this title.

       19.     This is Lowenstein Sandler’s first monthly application pursuant to the Interim

Compensation Order that was entered on December 18, 2019. Lowenstein Sandler has received

no payment and no promises for payment from any source for services rendered or to be

rendered in any capacity whatsoever in connection with these Chapter 11 Cases, and there is no



                                                -5-
                Case 19-12502-LSS      Doc 374     Filed 02/11/20     Page 10 of 10



agreement or understanding between Lowenstein Sandler and any other person, other than

members of Lowenstein Sandler, for the sharing of compensation to be received for services

rendered in these cases. No prior application has been made to this or any other Court for this

Fee Period or for the allowance of fees and disbursements sought herein.

        20.      This Application covers the period of December 3, 2019 through December 31,

2019.   Lowenstein Sandler has and will continue to perform additional necessary services

subsequent to December 31, 2019, for which Lowenstein Sandler will file subsequent fee

applications.

        WHEREFORE, Lowenstein Sandler respectfully requests the Court grant the

Application and allow Lowenstein Sandler’s monthly fees in the amount of $561,642.00, less a

twenty percent (20%) holdback in the amount of $112,328.40, for a total fee request in the

amount of $449,313.60, for professional services rendered to and on behalf of the Committee

during the Fee Period, plus reimbursement of its actual, reasonable, and necessary expenses

incurred in connection with services rendered during the Fee Period in the sum of $1,606.44, and

that it be granted such other and further relief as the Court may deem just and proper.

Dated: February 11, 2020                     LOWENSTEIN SANDLER LLP

                                             /s/ Eric S. Chafetz
                                             Eric S. Chafetz
                                             Andrew D. Behlmann
                                             1251 Avenue of the Americas
                                             New York, New York, 10020
                                             Telephone: (212) 262-6700
                                             Facsimile: (212) 262-7402
                                             Email: echafetz@lowenstein.com
                                                     abehlmann@lowenstein.com


                                             Counsel for the Official Committee Unsecured
                                             Creditors




                                               -6-
